Exhibit 10.1

 

TUPPERWARE CORPORATION

2002 INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Recipient:    Everett V. Goings Number of Shares:    100,000 Date of Award:   
August 24, 2005 Restricted Period Ends:    January 1, 2011, or as otherwise
determined by the Compensation and Governance Committee

 

1. Restricted Stock Award. Tupperware Corporation, a Delaware corporation
(“Tupperware”), pursuant to the Tupperware Corporation 2002 Incentive Plan (the
“Plan”), a copy of which is attached, hereby awards to the Recipient as of the
Date of Award an award of a number of shares of common stock of Tupperware,
$0.01 par value (“Shares”), all as specifically indicated above. The award is
subject to the terms, conditions and restrictions of this Agreement and the
Plan. The Recipient shall execute and return to Tupperware this Agreement and
the stock power described in Paragraph 4 of this Agreement. All determinations
and interpretations made by Tupperware in connection with any question arising
under this Agreement or the Plan are binding and conclusive upon the Recipient
or his or her legal representative.

 

2. Restrictions on Shares and Impact of Termination. The Restricted Period (as
defined in Article 8 of the Plan) applicable to any Shares begins on the Date of
Award and ends on the date the Restricted Period Ends, as set forth above,
except as otherwise provided in Article 8 of the Plan. In the event of a Change
of Control (as defined in Article 2 of the Plan), all restrictions shall lapse
immediately in accordance with Article 13 of the Plan. If the Recipient dies
while employed by Tupperware or a Subsidiary (as defined in Article 2 of the
Plan), the restrictions, unless otherwise determined by the Committee, shall
lapse on a pro-rata basis based upon the number of months that have elapsed
under the Award on the date of death out of the total number of months in the
Restricted Period. If the Recipient incurs a termination of employment for
Cause, the Restricted Stock Award shall thereupon terminate, unless otherwise
determined by the Committee. Except to the extent otherwise provided in Article
13.1(b) of the Plan, in the event that the Recipient is involuntarily terminated
(other than for Cause), the Committee shall have the discretion to waive, in
whole or in part, any or all remaining restrictions with respect to any or all
such Recipient’s shares of Restricted Stock. Upon a Recipient’s termination of
employment for any reason during the Restricted Period, except to the extent
otherwise provided in this Agreement and in Article 13.1(b) of the Plan, all
Shares still subject to restriction shall be forfeited by the Recipient.

 

3. Stockholder Rights. During the Restricted Period, the Recipient shall have
all of the rights of a stockholder of Tupperware, including the right to receive
dividends and the right to vote, except as otherwise set forth in this Agreement
or in Article 8 of the Plan.

 

4. Issuance and Possession of Stock Certificates During Restricted Period.
Shares will be issued and registered in certificate form or, if Tupperware so
permits, book entry form, in the name of the Recipient in the stockholder
records of Tupperware. The Recipient shall deliver to Tupperware the Recipient’s
blank endorsement of a stock power. Such certificates will be held by Tupperware
or its agent until the restrictions lapse or such Shares are forfeited in
accordance with the Plan.



--------------------------------------------------------------------------------

5. Adjustments to Shares. Recipient agrees to deliver to Tupperware any new or
additional certificates representing stock or other securities, which he or she
may receive during the Restricted Period with respect to the Shares (“Other
Certificates”), together with a blank endorsement of a stock power. All such
Shares or other securities will be subject to the same restrictions during the
Restricted Period as the Shares. Other Certificates will be held by Tupperware
or its agent.

 

6. Delivery of Certificates. Subject to the payment of tax obligations under
Section 7 of this Agreement, Tupperware will deliver or cause to be delivered
Shares evidenced by Certificates, or, if Tupperware so permits, in book entry
form, and any Other Certificates at the end of the Restricted Period, and will
deliver them to the Recipient or Recipient’s transferee free of the restrictions
imposed by the Plan or this Agreement.

 

7. Tax Consequences. To the extent that the receipt of the Restricted Shares or
the termination of the Restricted Period with respect to any Shares results in a
tax obligation, the Recipient shall deliver to the Company at the time of such
receipt or lapse on the restrictions, as the case may be, such amount of money
or shares of unrestricted stock as the Company may require to meet its
withholding obligation under applicable tax laws or regulations. Similarly, the
Recipient shall execute any forms or documents necessary for the Company to meet
its financial or reporting requirements relating to this Award. In lieu of a
cash payment of such amount, the Company shall have the right to retain, or sell
without notice, a sufficient number of the Shares or such other Shares or
securities represented by Other Certificates to cover the amount required to be
withheld.

 

The Recipient has reviewed with the Recipient’s own tax advisors the federal,
state, local and/or foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Recipient is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Recipient understands that the Recipient (and not the
Company) shall be responsible for the Recipient’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

8. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Recipient shall be delivered personally or mailed to the
Recipient’s address indicated below, unless the Recipient notifies Tupperware in
writing of a change of address.

 

9. Data Transfer and Privacy. To administer this Plan, you must provide us with
personal data to identify you, including name and address. Your personal data
will be transferred to our U.S. headquarters in Orlando, and processed there. We
may transfer your personal data to an outside vendor (such as a bank) for
further processing. By signing below, you explicitly consent to this collection,
transfer and processing, as necessary for operation of this Plan. During each of
these steps, we treat your personal data with care to ensure its privacy , and
ensure that any outside vendors do the same. If you are an EU resident, your
data is treated in accordance with our EU Data Transfer Policy.

 

The parties confirm this Agreement effective as of the Date of Award and have
executed it on September 23, 2005.

 

Tupperware Corporation   Recipient (Please sign and date form. Type or print
address.)

/s/ Thomas M. Roehlk

--------------------------------------------------------------------------------

Thomas M. Roehlk

Executive Vice President,

Chief Legal Officer and Secretary

 

/s/ E. V. Goings

--------------------------------------------------------------------------------

Signature

   

--------------------------------------------------------------------------------

    Street Address (Home)    

--------------------------------------------------------------------------------

    City                 State/Province                 Postal Code    

--------------------------------------------------------------------------------

    Country